Citation Nr: 0303512	
Decision Date: 02/28/03    Archive Date: 03/05/03

DOCKET NO.  02-07 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision of the New York, New 
York, Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO denied 
service connection for bilateral hearing loss.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran was exposed to artillery noise during 
service, and occupational noise (in sheet metal work) after 
service.

3.  The veteran's hearing impairment was first diagnosed in 
1990, many years after his service.

4.  The veteran's current hearing impairment was not caused 
by noise exposure during service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 
3.385 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West Supp. 2002); 38 C.F.R. § 3.102, 3.156, 
3.159, and 3.326 (2002).  The VCAA and its implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, 
including obtaining medical examinations or opinions if 
necessary.  VA is not required to provide assistance to a 
claimant, however, if there is no reasonable possibility that 
such assistance would aid in substantiating the claim.  See 
id.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  The veteran's claims file contains service medical 
records, and all available treatment records.  He has been 
afforded an audiology examination to assess the relationship 
between the current hearing loss and service.  The veteran 
has reported that he did not have his hearing evaluated for 
many years after his service.

The record also shows that the veteran has received the 
notice required by the new law and regulations.  VA provided 
the veteran and his representative with rating decisions 
dated in June 2000 and November 2001, a May 2002 statement of 
the case (SOC), and a July 2002 supplemental statement of the 
case (SSOC).  These documents together relate the law and 
regulations that govern the veteran's claim.  

These documents list the evidence considered and the reasons 
for the determinations made regarding that claim.  In an 
April 2001 letter, and at the veteran's October 2002 hearing 
before the undersigned Board Member, VA informed the veteran 
and his representative of the type of evidence needed to 
support his claim, and indicated what the veteran should do 
toward obtaining such evidence, and what VA would do.

II.  Service Connection for Hearing Loss

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2002).  Service connection for hearing loss is regulated at 
38 C.F.R. § 3.385, which provides that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.
38 C.F.R. § 3.385 (2002).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court noted 
that 38 C.F.R. § 3.385, "does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service."  5 Vet. App. at 159.  The Court explained 
that:

[W]hen audiometric test results at a 
veteran's separation from service do not 
meet the regulatory requirements for 
establishing a "disability" at that 
time, he or she may nevertheless 
establish service connection for a 
current hearing disability by submitting 
evidence that the current disability is 
causally related to service.
5 Vet. App. at 160.

In the veteran's service medical records, his hearing was 
reported to be 20/20 bilaterally, with the testing method not 
specified, on his 1942 service entrance examination.  His 
hearing was measured as 15/15 bilaterally on the whispered 
voice test on his 1946 service separation examination.  
Service records reflect that his military occupational 
specialties included thirteen months as a height finder 
repairman, eighteen months as an instructor height finder 
repairman, and three months as a portable power generator 
repairman.

The report of a March 1991 VA audiology consultation reflects 
that the veteran had undergone audiological testing in May 
1990.  The May 1990 testing reportedly revealed bilateral 
high frequency sensorineural hearing loss, more pronounced in 
the left ear, with asymmetry in speech testing, suggestive of 
left peripheral vestibular pathology.  On the authorized 
audiological evaluation in March 2001, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
30

25
LEFT
20
10
25
70
75

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 88 percent in the left ear.

In March 2000, the veteran submitted a claim for service 
connection for bilateral hearing loss.  In May 2000, the 
veteran wrote that as a height finder instructor in 1943 and 
1944 he had taken many classes at a firing point, where he 
worked within 100 feet of 90-millimeter guns as they were 
fired.  He asserted that the repeated concussions from the 
guns firing had caused his hearing to become impaired.

In January 2002, Howard Bleier, M.D., wrote that the veteran 
had a bilateral high-tone sensorineural hearing loss.  Dr. 
Bleier wrote that the veteran stated that the hearing loss 
had started as a noise-induced hearing loss during the 
veteran's military service.

In a June 2002 VA examination for ear diseases, the veteran 
reported having had chronic progressive hearing loss since 
service.  He stated that during his service he had frequently 
been exposed to loud noise from artillery firing very near 
him.  He indicated that his employment after service had 
included five to seven years as a sheet metal worker.  He 
stated that he had trouble understanding speech in noisy or 
crowded situations.  He denied having tinnitus, but reported 
having intermittent vertigo, lasting ten to fifteen seconds, 
with rising and laying down.  On audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
45
45
40
LEFT
25
30
45
75
80

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 68 percent in the left ear.  
The examiner's impression was mild sensorineural hearing loss 
in the right ear and moderately severe sensorineural hearing 
loss in the ear.  The examiner provided the following opinion 
about the likely history of the hearing loss:

Given the lack of documentation to 
support the presence of hearing loss 
prior to 5/90 (when veteran was 68 years 
old), it is believed to be less than 
likely that the hearing loss is related 
to noise exposure reported in the service 
and most likely associated with the post 
service occupational noise exposure 
reported.

In July 2002, a MRI performed at a VA facility revealed a 
right-sided acoustic neuroma, approximately 6 to 7 
millimeters in size.

In August 2002, Mr. G. C. F. wrote that he and the veteran 
had served together as height finder instructors.  Mr. F. 
related that every twelve weeks they spent three days at a 
firing range using the height finder instrument while the 90-
millimeter gun battery fired.  Mr. F. wrote that he had 
experienced, and the veteran had reported, temporarily losing 
all hearing on several occasions during such operations.

In October 2002, the veteran testified at a hearing before 
the undersigned Board Member at the Board's offices in 
Washington, D.C.  The veteran stated that he had trouble 
hearing when there was background noise.  He indicated that 
he had stood within 100 feet of the 90-millimeter guns when 
he and his class operated their height finder instrument at 
the firing range as part of the training course he taught.  
He related that he would lose all hearing during those tests.  
He stated that he had noticed chronic difficulty within a 
year after his separation from service.  He said that he had 
just lived with his hearing problems for many years, and had 
not sought treatment.  He indicated that the first time after 
service he had received a hearing test and had been found to 
have hearing loss was in 1990.  He noted that he had recently 
been found to have an acoustic neuroma.

The veteran's hearing impairment is a disability for VA 
purposes.  Although no hearing impairment was found during 
service, service connection for his current hearing 
impairment could be established if there was sufficient 
evidence that the hearing impairment is causally related to 
service.  The veteran's statements, the service records, and 
the fellow serviceman's corroborating statement credibly 
establish that the veteran was exposed to artillery noise at 
close range during service.  He has indicated that he was 
also exposed to occupational noise after service as a sheet 
metal worker.  

Although he reports having noticed difficulty hearing within 
a year after service, his hearing was not evaluated until 
1990, several decades after service.  A VA examiner has 
opined that, in the absence of audiological testing closer to 
the time of service, it is more likely that the veteran's 
hearing impairment was caused by post-service noise exposure 
than by the noise exposure during service.

The audiologist's professional opinion regarding the likely 
cause of the current hearing impairment is competent because 
the audiologist is a trained medical professional.  The 
veteran is competent to report his symptoms, but since he is 
not trained in evaluating hearing impairment and its causes, 
is not competent to render an opinion as to the cause of his 
hearing loss.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
.The Board is left with a single competent opinion as to the 
etiology of the current hearing loss.  That opinion is 
against the veteran's claim.  Therefore, the Board finds that 
the preponderance of the evidence is against a finding that 
the current hearing impairment was caused by noise exposure 
or other injury or disease during service.  The claim for 
service connection is denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

